               Case 1:20-cv-06286-AKH Document 27 Filed 01/21/21 Page 1 of 2

     NEW YORK                                                                                             SHANGHAI
      LONDON                                                                                               ATLANTA
    SINGAPORE                                                                                             BALTIMORE
   PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                               WILMINGTON
     CHICAGO                                                                                                MIAMI
  WASHINGTON, DC                                                                                         BOCA RATON
  SAN FRANCISCO                                                                                           PITTSBURGH
                                                MICHAEL H. GIBSON
  SILICON VALLEY                                                                                           NEWARK
                                            DIRECT DIAL: +1 212 404 8726
     SAN DIEGO                             PERSONAL FAX: +1 212 818 9606                                  LAS VEGAS
   LOS ANGELES                            E-MAIL: MHGibson@duanemorris.com                               CHERRY HILL
      TAIWAN                                                                                              LAKE TAHOE
      BOSTON                                     www.duanemorris.com                                      MYANMAR
     HOUSTON
      AUSTIN                                                                                          ALLIANCES IN MEXICO
       HANOI                                                                                            AND SRI LANKA
  HO CHI MINH CITY



                                                             The January 22, 2021 deadline is hereby enlarged until
                                                             February 21, 2021. The status conference scheduled for
                                                             January 29, 2021, is adjourned until March 5, 2021, at
January 20, 2021                                             10am.

                                                             So ordered,
VIA ECF AND BY FAX (212) 805-7942
                                                             /s/
The Honorable Alvin K. Hellerstein                           Alvin K. Hellerstein
Daniel Patrick Moynihan United States                        1/21/21
Courthouse, Room 1620
500 Pearl Street
New York, NY 10007

          Re:        Trondheim Capital Partners, LP v. William H. Sadlier, Inc.
                     Case No.: 20-cv-06286 (AKH)

Dear Judge Hellerstein:

       This firm represents Defendant William H. Sadlier (“Sadlier”) with regard to the above
referenced matter. We write this letter with the consent of counsel for Plaintiff Trondheim
Capital Partners, LP (“Trondheim”), Joe Sibley, Esq., to respectfully request an extension,
through February 22, 2021, for Sadlier to comply with the Court’s Order, dated January 8, 2020
(Doc. No. 24). The current deadline is January 22, 2021. No prior request has been made for the
requested adjournment.

        Since the entry of the Order, the parties have engaged in discussions regarding the scope
of the non-disclosure agreement granted by the Court and are in the process of finalizing that
agreement. In the interim, Sadlier has commenced the process of gathering documents
responsive to Trondheim’s requests. However, considering the wide scope of those requests and
reduced access to certain files as a result of the pandemic, it is respectfully requested that the
Court grant the requested extension through February 22, 2021 to comply with the Order.




D UANE M ORRIS LLP
230 PARK AVENUE, SUITE 1130   NEW YORK, NY 10169-0079                        PHONE: +1 212 818 9200   FAX: +1 212 818 9606
         Case 1:20-cv-06286-AKH Document 27 Filed 01/21/21 Page 2 of 2



The Honorable Alvin K. Hellerstein
January 20, 2021
Page 2

       For the same reasons, the parties jointly request that the Court adjourn the conference
scheduled for January 29, 2021 to a date following February 22, 2021.

                                                     Respectfully yours,



                                                     Michael H. Gibson

cc: Counsel for Plaintiff (Via ECF)
